DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments, arguments) are acknowledged.  Claims 1-16 and 19-20 are pending and examined on the merits.
	The examiner is open to interview to advance prosecution on the merits.

Claim Rejections - 35 USC § 103 – Obviousness (2) - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-4, 6-10, 12-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (U.S. Patent Publication No. 20150290300) in view of Bloembergen et al.  (U.S. Patent Publication No. 20150290300). 
The U.S. Authority in the written opinion of the related PCT Application No. PCT/US2019/035428 (U.S. Examiner Blaine Copenhaver) rejected these same mirror claims under the equivalent obviousness PCT provision “Lack of Inventive Step”.  This document is already of record, filed on 4/15/20.  This examiner finds the disposition there equally applicable over the same unaltered instant claims.  The prior art and recited passages thereof are incorporated by reference verbatim here.
Thus, the claims are found prima facie obvious over the prior art reference(s).

2. 	Claims 1-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaur et al. (U.S. Patent Publication No. 20150290300) in view of Bloembergen et al.  (U.S. Patent Publication No. 20150290300) and Jin et al. "Biodegradable, Multifunctional DNAzyme Nanoflowers for Enhanced Cancer Therapy,” NPG Asia Materials, 24 March 2017 (24.03.2017), Vol. 9, No. 3, Pgs. 1-10); the latter cited as teachings that of claims 5, 11 and 16 based on Kaur in view of Bloembergen and Jin.
The U.S. Authority in the written opinion of the related PCT Application No. PCT/US2019/035428 (U.S. Examiner Blaine Copenhaver) rejected these same mirror claims under the equivalent obviousness PCT provision “Lack of Inventive Step”.  This document is already of record, filed on 4/15/20.  This examiner finds the disposition there equally applicable over the same unaltered instant claims.  The prior art and recited passages thereof are incorporated by reference verbatim here.
Thus, the claims are found prima facie obvious over the prior art reference(s).

Response to Amendments and Arguments
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  Applicant’s sole substantive amendment has been to amend the transition phrase of the independent claims to “consisting of”/”consisting essentially of”, regarding the combination of the 3 known cancer agents.  
I. Prima Facie Case of Obviousness – Maintained for the Reasons for Record, Notwithstanding Amendment of the Transition Phrase to Exclude Any Other Active Agents Therein.
As a matter of law, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (here 3 known cancer agents), in order to form a third composition which is to be used for the very same purpose." In re Susi, 169 USPQ 423, 426 (CCPA 1971); In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). As a result, it would have necessarily been prima facie obvious to one of ordinary skill in the art to combine the compositions taught in the prior art to arrive at the instantly claimed invention.  
Amendment of the claims to the “consisting of”/”consisting essentially of” transition phrase, to remove any other active agents being included therewith, does not change the disposition as to what the prior art taught (3 known cancer agents) and what the legal precedent holds relevant to obviousness of combining known agents for treating a known disorder into a 3rd composition directed to the same.
II. Unexpected Results Do Not Always Overcome a ‘Strong’ Obviousness Finding
Applicant next asserts that even if the prima facie case of obviousness is maintained, that 
they have found ‘this’ combination of 3 cancer agents was shown to yield secondary considerations of unexpected results that applicant believes traverses the obviousness rejection.  This is not found persuasive as the skilled artisan is well aware (no citation needed) that combing two more agents for the same known purpose is ‘expected’ to – not unexpectedly – create an additive if not synergistic results versus any one agent alone.  Within MPEP 2145, deemed applicable here absent further evidence and arguments, when an obviousness rejection is too strong, that even showings of unexpected results may insufficient to overcome such (emphasis by examiner):
	“Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).”
Thus, the two rejections are maintained above as prima facie obvious over the instantly claimed invention.  
Notwithstanding, the examiner is open to interview to advance prosecution on the merits.

Claims Observation - Maintained
	With regard to the product claims 19-20, relevant to subject matter eligibility, such is found here.  While saposin C (instant para 4:  a lysosomal protein that catabolizes glycosphingolipids; SDVYCEVCEFLVKEVTKLIDNNKTEKEILDAFDKMCSKSL SEECQEVVDTYGSSILSI LLEEVSPELVCSMLHLCSG (SEQ ID NO: 1)) and AS1411 (instant para 5:  a 26-base pair guanine-rich oligonucleotide apatamer to nucleolin, a phosphoprotein primarily located in the nucleolus but sometimes found on the cell surface in cancer cells) are found to be naturally occurring molecules, the third elements here:  SapC-DOPS – the combination of saposin C (SapC) and phospholipid dioleoylphosphatidylserine (DOPS) – is not, as even if the latter phospholipid were naturally occurring (not immediately found by this examiner after search thereof) it is combined into a nanovesicle with SapC via a man-made manufacturing process not deemed to be created naturally.  The resultant nanovesicle, per para 4 here:
[0004] SapC-DOPS (FIG. 1A), also known as BXQ-350, is a stable nanovesicle that is now undergoing study in phase 1 clinical trials. It is composed of saposin C (SapC), a lysosomal protein that catabolizes glycosphingolipids, and the phospholipid dioleoylphosphatidylserine (DOPS). It is known that SapC-DOPS selectively targets tumors in vivo by binding to surface phosphatidylserine (PS) and that higher levels of surface PS correlate with SapC-DOPS sensitivity. Previous studies have shown that SapC-DOPS successfully crosses the blood-brain barrier and can deliver magnetic resonance contrast agents to orthotopic brain tumors in mice. Wolton, et al, Systemic Delivery of SapC-DOPS Has Antiangiogenic and Antitumor Effects Against Glioblastoma, Molecular Therapy 21(8): 1517-25 (2013). However, compared to other tumor models, GBM models have been relatively resistant to SapC-DOPS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654